NUMBER 13-21-00153-CR

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


                               IN RE RONALD KENWORTHY


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

                 Before Justices Benavides, Hinojosa, and Silva
                    Memorandum Opinion by Justice Silva1

        Relator Ronald Kenworthy, proceeding pro se, filed a petition for writ of mandamus

in the above cause through which he requests that we direct the trial court to rule on a

motion for nunc pro tunc judgment which relator filed on or about April 1, 2021. Relator

asserts that the trial court’s failure to respond to this motion will result in relator’s

continued incarceration for “an additional 415 days.”



        1  See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so. When granting relief, the court must hand down an opinion as in any other case.”); id. R.
47.4 (distinguishing opinions and memorandum opinions).
       To be entitled to mandamus relief, the relator must establish both that he has no

adequate remedy at law to redress his alleged harm, and that what he seeks to compel

is a purely ministerial act not involving a discretionary or judicial decision. In re Harris,

491 S.W.3d 332, 334 (Tex. Crim. App. 2016) (orig. proceeding); In re McCann, 422

S.W.3d 701, 704 (Tex. Crim. App. 2013) (orig. proceeding). If the relator fails to meet both

requirements, then the petition for writ of mandamus should be denied. State ex rel.

Young v. Sixth Jud. Dist. Ct. of Apps. at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim.

App. 2007).

       It is the relator’s burden to properly request and show entitlement to mandamus

relief. Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig.

proceeding) (“Even a pro se applicant for a writ of mandamus must show himself entitled

to the extraordinary relief he seeks.”); see generally TEX. R. APP. P. 52.3; Lizcano v.

Chatham, 416 S.W.3d 862, 863 (Tex. Crim. App. 2011) (orig. proceeding) (Alcala, J.

concurring); Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding). In

addition to other requirements, the relator must include a statement of facts supported by

citations to “competent evidence included in the appendix or record” and must also

provide “a clear and concise argument for the contentions made, with appropriate

citations to authorities and to the appendix or record.” See generally TEX. R. APP.

P. 52.3(g), (h). The relator must furnish an appendix and record sufficient to support the

claim for mandamus relief. See id. R. 52.3(k) (specifying the required contents for the

appendix); id. R. 52.7(a) (specifying the required contents for the record).

       The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that relator has not met his burden to obtain relief.



                                              2
Relator has not filed either an appendix or record in support of his contentions in this

original proceeding. Accordingly, we deny the petition for writ of mandamus. See In re

Harris, 491 S.W.3d at 334; In re McCann, 422 S.W.3d at 704.



                                                            CLARISSA SILVA
                                                            Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
24th day of May, 2021.




                                           3